Citation Nr: 0809448	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

M. R. Weaver
INTRODUCTION

The veteran has verified active duty from July 1951 to August 
1957, with additional service in the Army National Guard and 
Navy Reserves.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied service connection 
for bilateral hearing loss and tinnitus.   When this case was 
previously before the Board in August 2006, it was remanded 
to the RO for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In August 2006, the Board remanded this case for further 
development.  Specifically, the RO was requested to verify 
the dates of all of the veteran's periods of active duty for 
training and inactive duty training in the Army National 
Guard, Army Reserve, and Navy Reserve.  The veteran was also 
to be given a VA examination to determine the nature and 
etiology of his claimed bilateral hearing loss and tinnitus.  
The RO was asked to then readjudicate the claims for service 
connection and, if the claims were denied, provide the 
veteran and his representative with a supplemental statement 
of the case and an opportunity to respond thereto before the 
case was returned to the Board.  

Although the RO verified the veteran's periods of service and 
the veteran underwent a VA examination in September 2006, the 
claims were not readjudicated and supplemental statement of 
the case was not issued.  The Board is obligated by law to 
ensure compliance with remand requests.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
compliance is neither optional nor discretionary.  Where the 
remand orders of the Board are not satisfied, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).
Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  If the 
benefits sought cannot be granted, issue a 
supplemental statement of the case and an 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

